DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on July 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,820,056 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 51-70 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...receiving, from a first media device, a request for progress point information of the content; detecting that a second media device is within a predefined proximity of the first media device, wherein the second media device is different from the first media device; in response to detecting that the second media device is within the predefined proximity of the first media device, transmitting, to the second media device, the request for the progress point information; receiving, from the second media device, progress point information identifying content output by the second media device; receiving, from the first device, a selection of the option to play the content based on the progress point information identifying content output by the second media device; determining a resume point on the progress point information; and resuming the content at the first media device at the determined resume point.” And Independent claim 61 recites the uniquely distinct features for: “...receive, from a first media device, a request for progress point information of the content; detect that a second media device is within a predefined proximity of the first media device, wherein the second media device is different from the first media device; in response to detecting that the second media device is within the predefined proximity of the first media device, transmit, to the second media device, the request for the progress point information; receive, from the second media device, progress point information identifying content output by the second media device; receive, from the first device, a selection of the option to play the content based on the progress point information identifying content output by the second media device; determine a resume point on the progress point information; and resume the content at the first media device at the determined resume point.” The closest prior art in Shoykhet et al. (US 9,386,352 B1) teaches a system 100 supports delivery of content to customer premise equipments (CPEs) including content playback devices in accordance with various embodiments of the invention. The control server 158 is optionally included in the headend 102 and may reside externally and is also sometimes referred to as the bookmarking server due to the bookmarking functions it performs in accordance with the invention. The control server 158 in some embodiments is configured to receive a first in progress time indicating an in progress time of a first content stream being output to a viewer, and generate from the first in progress time and information indicating a first program duration, a normalized in progress time. The first program duration is the duration of a first program being communicated by the first content stream. In some embodiment the first program duration excludes the duration of any non-program segments, e.g., advertisements, included in the first content stream. In accordance with the features of present invention, the generated normalized in progress time is used to allow the customers to resume playing content they were watching earlier at some point in time, on the same or any other different customer device they choose to pick, from the point they left off. This places the customer as close as possible to the location/position in the 
For example, as shown in FIG. 4, when the first terminal detects the start of the multimedia application, the first terminal may display, in an interface, a dialog box for the play triggering information for the target multimedia data. The dialog box displays a prompt of whether to play the target multimedia data, a "Yes" key and a "No" key. The user may click the "Yes" key, and the first terminal may send to the server the request for acquiring play record information when it detects the click instruction. Alternatively or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

7/16/2021
/JOSE M. MESA/
Examiner
Art Unit 2484


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484